TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00275-CV




                                       Allan Baggarly, Appellant

                                                     v.

                                       Shirley Baggarly, Appellee


        FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
           NO. C2001-063C, HONORABLE JACK H. ROBISON, JUDGE PRESIDING




                Appellant Allan Baggarly filed a timely notice of appeal on April 3, 2002. The notice of

appeal states that he is appealing a trial court judgment signed January 3, 2002.

                On April 29, 2002, this Court received notice from the court reporter in the trial court

proceeding that appellant had neither paid nor made arrangements to pay for preparation of the reporter=s

record. On May 2, 2002, this Court received notice from the Comal County District Clerk that appellant

had neither paid nor made arrangements to pay for preparation of the clerk=s record. The clerk=s and

reporter=s records were due to be filed in this Court by May 3, 2002. See Tex. R. App. P. 35.1(a) (when

motion for new trial filed timely, clerk=s and reporter=s records due in appellate court within 120 days after

judgment signed).

                On May 8, this Court sent a letter to appellant requesting that he submit a status report to

this Court by May 20 that informed this Court about his payment arrangements for the clerk=s and the
reporter=s records. We further informed appellant that failure to respond to the letter would result in

dismissal of the appeal for want of prosecution. See Tex. R. App. P. 37.3 (b), (c).

                 On May 15, appellant=s attorney submitted to this Court a motion to withdraw as

appellant=s counsel. On May 20, appellant=s attorney filed a first amended motion to withdraw.

                 The first amended motion to withdraw as appellant=s counsel is granted. The original motion

to withdraw as appellant=s counsel is dismissed.

                 Appellant has not informed this Court about any payment arrangements with the district

clerk or court reporter for preparation of the clerk=s and the reporter=s records; appellant has not

responded in any way to this Court=s correspondence. Appellant has also failed to pay his filing fees in this

Court. Because appellant has failed to pay or inform this Court about arrangements to pay for these

appellate records, the appeal is dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).




                                                   Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Prosecution

Filed: June 6, 2002

Do Not Publish




                                                      2